Filed 6/27/13 Washington v. Horvath CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                         COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                                STATE OF CALIFORNIA



CHRISTOPHER WASHINGTON,                                            D061068

         Plaintiff and Respondent,

         v.                                                        (Super. Ct. No. 37-2009-00070679-
                                                                                         CU-HR-EC)
HELEN HORVATH,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Fredrick

Mandabach, Retired, Judge. Dismissed.



         Helen Horvath, in pro. per., for Defendant and Appellant.



         Defendant and appellant Helen Horvath, who is self-represented, purports to

appeal the superior court's denial of her motion to modify a restraining order enjoining

her from harassing plaintiff and respondent Christopher Washington. But that order is

not appealable. Further, the record reflects the restraining order, by its terms, has
expired. Accordingly, this court cannot provide effective relief from the order, and the

appeal is dismissed.

                       FACTUAL AND PROCEDURAL BACKGROUND

       In November 2009, Washington filed a request under Code of Civil Procedure,1

sections 527.6 and 527.9 for a court order to stop Horvath's harassment of himself, his

wife and his daughter. Horvath noted that approximately one year earlier the court had

denied his previous request for such an order, but admonished Horvath to cease further

contact with him. Washington claimed Horvath's subsequent "nearly two year course of

harassing conduct, despite being told to stop by [himself] and a judge, and being

contacted by law enforcement, has risen to the level of being threatening." The court

issued a temporary restraining order and set a hearing for December 9, 2009.

       Horvath filed an answer to Washington's request for orders to stop harassment,

generally denying Washington's claims, and alleging that, in fact, she had been harassed

and endangered by Washington and his wife. Following a hearing, the court issued a

restraining order which expired on December 8, 2012.

       Horvath unsuccessfully moved to set aside the restraining order She later sought

reconsideration of that ruling, which the trial court decided it lacked jurisdiction to

address because Horvath had separately filed an appeal in this court.




1      All statutory references are to the Code of Civil Procedure.
                                              2
       In April 2011, Horvath again moved to set aside the restraining order, and in June

2011 she amended her motion, seeking to terminate the restraining order under section

533.

       On October 14, 2011, the court responded to Horvath's new motions by first

summarizing the procedural history of the case: "Following the issuance of a restraining

order . . . [on December 9, 2009, Horvath] filed a motion pursuant to [section] 1008.

That motion was heard and denied . . . . [Horvath] then appealed the denial. This appeal

was dismissed by [the Court of Appeal] for failure to timely designate the record. Now

this same restraining order is the subject of two new motions" under sections 1008,

subdivision (b) and 533. The trial court denied the motions, ruling the parties had

presented no argument that the law upon which the restraining order was granted had

changed, and no basis existed for setting aside the restraining order because Horvath had

not proved there was new evidence which she could not, with reasonable diligence, have

discovered and produced at the hearing.

                                       DISCUSSION

       Horvath contends "the trial court erred on multiple levels during multiple hearings

over the life of the [restraining order]." Washington did not file a reply brief in this

appeal.

       Under the authority of our previous cases, we dismiss this appeal on grounds the

court's denial of the motion for reconsideration is not an appealable order. (§§ 1008,

subd. (b), 533; Annette F. v. Sharon S. (2005) 130 Cal.App.4th 1448, 1458-1459; Tate v.

Wilburn (2010) 184 Cal.App.4th 150, 156; 160.)

                                              3
       An alternative ground for dismissing Horvath's appeal regarding the court's

December 9, 2009 restraining order is that it expired on December 8, 2012. Accordingly,

this court cannot provide effective relief from that expired order. (Santa Monica

Baykeeper v. City of Malibu (2011) 193 Cal.App.4th 1538, 1547.) A court has

discretionary authority to decide moot issues: "(1) when the case presents an issue of

broad public interest that is likely to recur [citation]; (2) when there may be a recurrence

of the controversy between the parties [citation]; and (3) when a material question

remains for the court's determination." (Id. at p. 1548.) Horvath has not shown that this

case falls within these discretionary exceptions.

                                      DISPOSITION

       The appeal is dismissed. No costs are awarded on appeal.




                                                                             O'ROURKE, J.

WE CONCUR:



              McCONNELL, P. J.



                    McINTYRE, J.




                                              4